Citation Nr: 1018772	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  08-06 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
asbestosis, prior to 
August 18, 2008.

2.  Entitlement to rating in excess of 10 percent for 
asbestosis, beginning August 18, 2008.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from August 1943 to April 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2006 and November 2008 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia and Philadelphia, 
Pennsylvania, respectively.

During the course of the appeal, in a November 2008 rating 
decision, the RO increased the evaluation of the service-
connected asbestosis to 10 percent, effective August 18, 
2008.  Inasmuch as a rating higher than 10 percent is 
available, and inasmuch as a claimant is presumed to be 
seeking the maximum available benefit for a given disability, 
the claim for higher rating as reflected on the title page 
remains viable in appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).

In his March 2008 Substantive Appeal, the Veteran requested 
the opportunity to testify at a hearing held before a 
Veterans Law Judge at a local VA office.  In June 2008, 
however, the Veteran withdrew his request for a hearing, and 
has not requested the opportunity to testify at another Board 
hearing since that time.  Thus the Board finds that the 
request to testify at a hearing has been withdrawn.  See 38 
C.F.R. § 20.704.

When this case was before the Board in May 2009, it was 
decided in part and remanded in part.  It is now before the 
Board for further appellate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  Prior to August 18, 2008, the service-connected 
respiratory condition is shown to be productive of a 
disability picture that more nearly approximates that of 
impaired pulmonary function that requires the daily 
inhalational and oral bronchodilator therapy.  

2.   At no time during the entire appeal period were the 
criteria for a 60 percent evaluation to include the FEV-1 is 
between 40 and 55 percent of what was predicted; where FEV-
1/FVC is between 40 and 55 percent of what was predicted; 
where a veteran must visit a physician at least monthly for 
required care of exacerbations; or where intermittent (at 
least three per year) courses of systemic (oral or 
parenteral) corticosteroids or FVC of 50- to 64-percent 
predicted, or; DLCO (SB) of 40- to 55-percent predicted, or; 
maximum exercise capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation met.  


CONCLUSIONS OF LAW

1.  Prior to August 18, 2008, the criteria for the assignment 
of an initial evaluation 
of 30 percent for the service-connected respiratory 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7,  4.71a including Diagnostic Codes 
6602, 6833 (2009).  

2.  The criteria for the assignment of an evaluation in 
excess of 30 percent for the service-connected respiratory 
disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7,  4.71a including Diagnostic Codes 
6602, 6833 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

This appeal arises from disagreement with initial evaluations 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of prejudice 
with regard to the notice in this case, hence further VCAA 
notice is not required with regard to the initial rating 
appeals.

The Veteran received VCAA notice in April 2006.  Also, 
pursuant to the May 2009 Board remand, the Appeals Management 
Center sent the Veteran another VCAA letter in June 2009.  

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records as well as private and VA 
treatment records.  Although the Veteran has stated that he 
is receiving benefits from the Social Security Administration 
(SSA), there is no evidence showing that the Veteran is 
receiving these benefits due to a disability or that they are 
otherwise relevant to his present claim.  

Additionally, the Veteran has been provided necessary VA 
examinations.  Pursuant to the May 2009 Board remand, the 
August 2008 VA examiner provided an addendum in January 2010 
that substantially complied with the May 2009 Board remand.  
For these reasons, the Board finds that a further remand in 
this case is not required and would unnecessarily delay the 
claim.
For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran is currently rated at 10 percent for his 
respiratory condition under 38 C.F.R. § 4.97, Diagnostic Code  
6633.  The General Rating Formula for Interstitial Lung 
Disease is applicable for Diagnostic Codes 6825 though 6833.  
See 38 C.F.R. § 4.97.  This formula provides that:  A 100 
percent evaluation is assigned for FVC less than 50 percent 
of predicted value, or; DLCO (SB) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or; cor pulmonale (right heart failure) or 
pulmonary hypertension, or; requires outpatient oxygen 
therapy.  A 60 percent evaluation is assigned for FVC of 50- 
to 64-percent predicted, or; DLCO (SB) of 40- to 55-percent 
predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  A 30 percent evaluation is assigned for FVC of 
65- to 74-percent predicted, or; DLCO (SB) of 56- to 65- 
percent predicted.  A 10 percent evaluation is assigned for 
FVC of 75- to 80-percent predicted value, or; DLCO (SB) of 
66- to 80-percent predicted.  Id.  

As will be discussed below, the Board finds that an 
evaluation under Diagnostic Code 6602 for asthma is 
warranted.  

Under this rating code, a 30 percent rating is assigned when 
Forced Expiratory Volume in one second (FEV-1) is between 56 
and 70 percent of what was predicted; when the ratio of FEV-1 
to Forced Vital Capacity (FEV-1/FVC) is between 56 and 70 
percent; or when daily inhalational anti-inflammatory 
medication is required.  

A 60 percent rating is assigned when the FEV-1 is between 40 
and 55 percent of what was predicted; where FEV-1/FVC is 
between 40 and 55 percent of what was predicted; where a 
veteran must visit a physician at least monthly for required 
care of exacerbations; or where intermittent (at least three 
per year) courses of systemic (oral or parenteral) 
corticosteroids are required.  

A 100 percent rating requires that FEV-1 be less than 40-
percent predicted, or; when FEV-1/FVC less than 40 percent, 
or; more than one attack per week with episodes of 
respiratory failure, or; requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or immuno-
suppressive medications.  

VA amended the rating schedule concerning respiratory 
conditions, effective on October 6, 2006.  VA added 
provisions that clarify the use of pulmonary function tests 
(PFTs) in evaluating respiratory conditions.  A new paragraph 
(d) to 38 
C.F.R. § 4.96, titled "Special provisions for the application 
of evaluation criteria for diagnostic codes 6600, 6603, 6604, 
6825-6833, and 6840-6845" has seven provisions.  

The Board notes that Diagnostic Code 6602 is not among the 
diagnostic codes noted under 38 C.F.R. § 4.96(d).  Further, a 
review of the regulatory changes which affect the current 
claim, reveals that all regulatory changes pertinent to this 
claim are non-substantive in nature, and merely interpret 
already existing law.  

III.  Analysis

The Veteran filed a claim for service connection for asthma 
and emphysema in March 2006.  

The Veteran submitted a March 2006 statement by a private 
physician that stated that he had treated the Veteran's 
asthma with Advair since 1989.

In June 2006, the Veteran was afforded a VA examination.  The 
Veteran noted that he was in the boiler room and exposed to 
asbestos in service.  He reported being able to walk one mile 
before getting short of breath.  He complained of a cough and  
sputum at times.  He had mild dyspnea on exertion.  He 
currently took an Albuteral Inhaler once or twice a day as 
needed, usually two times a day.  He was not on oxygen and 
had no periods of incapacitation.  Upon examination, there 
was no evidence of cor pulmonale, right ventribular 
hypertrophy or pulmonary hypertension.  The chest x-ray 
report noted bilateral pleural plaques most likely secondary 
to previous asbestosis exposure.  There was no pleural 
effusions or pulmonary vascular congestion.  There was 
minimal elevation of the right hemidiaphragm.  The Pulmonary 
Function Test (PFT) revealed findings of a FVC that was 96 
percent of predicted and a FEV-1 that was 88 percent of 
predicted.  There was normal diffusion capacity.  He was 
diagnosed with early obstructive pulmonary impairment and 
bilateral pleural plaques most likely secondary to previous 
asbestos exposure.  The examiner stated that it was at least 
as likely as not that his respiratory condition was secondary 
to asbestosis exposure in the service. 

In August 2008, the Veteran was afforded another VA 
examination.  The Veteran reported that he was exposed to 
asbestos in service and that he smoked in service only.  He 
produced phlegm daily that is gray in nature.  He had 
wheezing on a regular basis 2-3 times a week especially with 
exertion.  He noted that he is able to walk one mile.  He had 
had no incapacitating episodes over the past 12 months.  
Current medications included Albuterol inhaler of two puffs a 
day, Advair two puff two times a day and an occasional 
steroid injection.  Upon examination, there was no neck vein 
distention.  Respiration was 12 and unlabored.  Lungs had 
diminished breath sounds diffusely.  Heart beat regularly P2 
was not accentuated.  There was no right ventricular heave.  
The claims file was reviewed.  He was diagnosed with 
asbestosis with a history of obstructive lung disease 
unrelated to asbestosis and pleural plaques.  The examiner 
stated that it was unlikely that any obstructive pulmonary 
component of his PFT's are related in any fashion to pleural 
plaques.

The August 2008 pulmonary function test revealed findings of 
a DLCO (SB) that was 76 percent of predicted.  The PFT also 
revealed findings of a FVC that was 65 percent of predicted 
and FEV-1 that was 65 percent of predicted.  

The August 2008 examiner provided an opinion in January 2010.  
The examiner reiterated that the Veteran could walk a mile, 
and therefore his DLCL or diffusion capacity most accurately 
reflected the Veteran's pulmonary condition.  He further 
noted that the Veteran did not have core pulmonale pulmonary 
hypertension and did not require oxygen.  

For the period prior to August 18, 2008, the Board finds that 
a higher evaluation is warranted.  

The Board notes that the June 2006 VA examiner stated that 
the Veteran's respiratory condition was secondary to 
asbestosis exposure and diagnosed the Veteran with early 
obstructive pulmonary impairment and bilateral pleural 
plaques.  The private physician diagnosed the Veteran with 
asthma, stating that the Veteran had been diagnosed with 
asthma since 1989.  

During the period prior to August 18, 2008, the RO evaluated 
the Veteran's disability under 38 C.F.R. 4.97, Diagnostic 
Code 6832 for Pneumoconiosis.  The General Rating Formula for 
Interstitial Lung Disease was applied and a noncompensable 
evaluation was assigned.  As a compensable evaluation is not 
warranted under Diagnostic Code 6832 based on the findings, 
consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board has considered 
whether the Veteran could receive a compensable evaluation 
based on other diagnostic codes.  The Board finds that the 
Veteran's disability can be evaluated under Diagnostic Code 
6602 for asthma.  As noted above, a 30 percent evaluation is 
warranted when daily inhalational anti-inflammatory 
medication is required.  The evidence for this period shows 
that the Veteran used an Albuterol Inhaler once or twice a 
day as needed.  

The Board does not find a higher evaluation is warranted as 
there is no evidence of intermittent courses of systemic 
corticosteroids contemplated under a 60 percent evaluation.    

Resolving all doubt in the Veteran's favor, the Board finds 
that prior to August 18, 2008 the service-connected 
disability picture was productive of a level of respiratory 
impairment that more closely resembled the criteria for a 30 
percent rating manifested by use of an Albuterol Inhaler once 
or twice a day as needed.  

For the period beginning August 18, 2008, the Board also 
finds that a higher evaluation is warranted.  The August 2008 
VA examination noted a diagnosis of asbestosis but stated 
that his history of obstructive lung disease was unrelated to 
asbestosis and pleural plaques.  He further stated that it 
was unlikely that the obstructive pulmonary component of his 
PFT's were related in any fashion to pleural plaques; 
however, in the January 2010 addendum, the same examiner 
noted that his DLCL or diffusion capacity most accurately 
reflected the Veteran's pulmonary condition.  See 38 C.F.R. § 
4.96(d)(6).  

For the period beginning August 18, 2008, the RO evaluated 
the Veteran's disability under 38 C.F.R. 4.97, Diagnostic 
Code 6833 for asbestosis.  The General Rating Formula for 
Interstitial Lung Disease was applied and a 10 percent 
evaluation was assigned effective August 18, 2008.  

As the January 2010 addendum noted that the DLCL or diffusion 
capacity accurately reflected the Veteran's pulmonary 
condition, a higher evaluation is not warranted under 
Diagnostic Code 6833 as the PFT revealed diffusion capacity 
as 76 percent of predicted.  However, consideration must be 
given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not they are raised by 
the Veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The Board has considered whether the 
Veteran could receive a higher compensable evaluation based 
on other diagnostic codes.  The Board finds that the 
Veteran's disability can be evaluated under Diagnostic Code 
6602 for asthma.  As noted above, a 30 percent evaluation is 
warranted when inhalational anti-inflammatory medication is 
required.  The evidence for this period shows that the 
Veteran used an Albuterol Inhaler once or twice a day as 
needed, Advair twice a day and occasional steroid injection.  
Therefore, the Board finds that a 30 percent evaluation is 
warranted under Diagnostic Code 6602.

The Board does not find a higher evaluation is warranted.  As 
the Veteran only receives an "occasional" steroid 
injection, the Board does not find that a higher 60 percent 
evaluation is warranted which requires an intermittent (at 
least three per year) courses of systemic corticosteroids.  
In addition, the Board finds that the Veteran's overall 
disability does not reflect a 60 percent evaluation as the 
Veteran is able to walk one mile before becoming out of 
breath.     

Resolving all doubt in the Veteran's favor, the Board finds 
that the service-connected disability picture is productive 
of a level of respiratory impairment that more closely 
resembles the criteria for a 30 percent rating, but no 
higher, for the period prior to August 18, 2008 and 
thereafter.  

IV.  Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  The question of 
an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 243-44 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

In this case, the Veteran's disability is rated under a 
Diagnostic Code that evaluates respiratory conditions.  This 
Diagnostic Code essentially takes into account the symptoms 
reported in the record.  As such, the schedule is adequate to 
evaluate the disability, and referral for consideration of an 
extraschedular rating is not warranted.  Since the schedular 
evaluation contemplates the claimant's level of disability 
and symptomatology, the Board does not need to determine 
whether an exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  

Consequently, the Board finds that the available schedular 
evaluations are adequate to rate this disability, and 
therefore referral for extraschedular consideration is not 
warranted.  

As such, the Board finds that the Veteran is entitled to a 30 
percent disability rating, but no more, for a respiratory 
disorder for the period prior to August 18, 2008 and the 
period beginning August 18, 2008.  In rendering this 
decision, the Board has applied the benefit-of-the-doubt 
rule.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 
supra.  


ORDER

An increased initial rating of 30 percent for the service-
connected respiratory condition is granted for the period 
prior to August 18, 2008 and thereafter, subject to the 
regulations controlling disbursement of VA monetary benefits.  

An increased rating in excess of 30 percent for the service-
connected a respiratory condition is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


